      Case 1:16-cv-09517-LAK-KHP Document 275 Filed 12/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                        Plaintiffs,                                AFFIRMATION OF
                                                                   ROBERT B. CALIHAN

                   v.
                                                                   Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                         Defendants,


       and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                          Defendants.
______________________________________


       ROBERT B. CALIHAN, an attorney duly admitted to practice law before this Court,

does hereby affirm the following under the penalties of perjury:

       1.      I am counsel for The Estate of Elliot W. Gumaer, Jr. (“Estate”) in this proceeding.

This affirmation is made in opposition of Plaintiffs’ motion for partial summary judgment.

       2.      I attach a true and correct copy of pages 254:03-257:13 of Lester Eber’s

deposition transcript as Exhibit A.
      Case 1:16-cv-09517-LAK-KHP Document 275 Filed 12/06/19 Page 2 of 2



       3.     I attached a true and correct copy of a December 13, 2012 email from Elliot

Gumaer to Wendy Eber as Exhibit B.

       4.     I attached a true and correct copy of a March 12, 2012 email from Wendy Eber to

William E. Brueckner, cc’d to Elliot Gumaer and Lester Eber as Exhibit C.

       5.     This deposition transcript and two emails were cited by and relied on by the Court

in its Opinion and Order, dated May 13, 2019, at 30-31, (Dkt. 216).




Dated: December 6, 2019                             /s/ Robert B. Calihan




                                               2
